A writ of mandamus is sought but ought not, we think, be granted. The briefs indicate that a rule to show cause has been issued and that the matter is before us on the return of the rule. But no rule is laid before us; indeed, no state of case whatsoever is presented except a stipulation as to facts which is not sufficiently comprehensive even if the application were entitled to consideration on its merits.
The purpose of the proceeding is to enable Boyle, who is a county detective of the county of Passaic, to collect his alleged salary from the board of chosen freeholders, and the board resists. The ordinary and well recognized procedure where the right to salary is asserted and denied is by a suit at law for the salary. Butler v. Plainfield, 5 N.J. Mis. R. 170;Federici v. Christiansen, 11 Id. 742. Recent instances where *Page 553 
that practice has been followed are Delmar v. Bergen County,117 N.J.L. 377; Vander Burgh v. County of Bergen, 120 Id.444, and other pending cases. If Boyle has not a good cause of action much less is he entitled to the requested writ.
The writ of mandamus is denied, with costs.